DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered. Pursuant to said request claims 31-57 are pending in this office action.


Allowable Subject Matter
2.	Claims 34, 38-44, 47, 49-51, 53 and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-33, 35-37, 45, 46, 48, 52 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Collecting Task Data in Event-Monitoring Systems (hereinafter WU) (Art of record) in view of US 7,616,666 (hereinafter Schultz) (Art of Record).
	
	As for claim 31 Wu discloses: obtaining one or more events (See section 2.1.1 note “the logging tool obtains event data from log files”); causing display of a graphical user interface that displays an input element for designating a field delimiter (See section 2.32 and 2.3.4 note the user can use the mouse and keyboard to enter the criteria and the system displays the appropriate/correct responses), wherein the field delimiter indicates a boundary of a field for which to identify a field value (See section 2.3.5 note event abstraction uses rules to set boundaries on which events can be returned due to the convexity constraint);
Wu however does not explicitly disclose in response to input, to the input element, designating a field delimiter, parsing at least one of the one or more events to identify one or more field values using the designated field delimiter preceding or subsequent to the one or more field values thereby indicating boundaries of the fields for which to identify the one or more field values; and causing display of the one or more field values identified in the at least one of the one or more events as the parsing using the designated field delimiter occurs. Schultz however discloses: in response to input, to the input element, designating a field delimiter (See column 7 lines 13-25 note Schultz discloses allowing the user to input the selection of a delimiter that upon the selection is then used to parse data), parsing at least one of the one or more events to identify one or more field values using the designated field delimiter preceding or subsequent to the one or more field values thereby indicating boundaries of the fields for which to identify the one or more field values (See column 7 lines 20-25 note when the user selects the delimiter it marks the boundaries of the data to specify the information desired to be extracted and retrieved); and causing display of the one or more field values identified in the at least one of the one or more events as the parsing using the designated field delimiter occurs (See figures 4c, 4d and column 9 line 60-column 10 line 6 note that the system displays only the requested data based on the delimiter in a format that is human-readable and easier for analyst to understand).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Schultz into the system of Wu. The modification would have been obvious because the two references are concerned with the solution to problem of event/transaction processing (See Wu abstract and Schultz abstract), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Schultz’s teaching would enable users of the Wu system to more efficient parsing of data. 

	As for claim 32 the rejection of claim 31 is incorporated and further Wu discloses: wherein the one or more events are obtained as a stream of network data (See section 2.3.3. note the system uses an event stream protocol).
	As for claim 33 the rejection of claim 31 is incorporated and further Schultz discloses: wherein the graphical user interface displays a set of field delimiter options that may be designated as the field delimiter (See column 7 lines 20-25 note the user is presented with more than standard options).

	As for claim 35 the rejection of claim 31 is incorporated and further Wu discloses: wherein causing display of the one or more field values identified in the at least one of the one or more events comprises displaying the one or more field values and corresponding field names for each of the one or more field values (See section 2.3.4 note that POET provides display functionality that shows detailed information for the event/value including name, type, text string etc.).

	As for claim 36 the rejection of claim 31 is incorporated and further Wu discloses: receiving input of a field name corresponding to the one or more field values (See section 2.3.2. note the user inputs information via the keyboard).

	As for claim 37 the rejection of claim 31 is incorporated and further Wu discloses: herein obtaining one or more events comprises: obtaining raw machine data from a data source; and organizing the raw machine data into the one or more events (See figure 2.10 note the raw data and further see section 2.3.3 note the raw data is parsed into events).

	Claim 45 is a system claim substantially corresponding to the method of claim 31 and is thus rejected for the same reasons as set forth in the rejection of claim 31.
	As for claim 46 the rejection of claim 45 is incorporated and further Wu discloses: wherein the input is one of a single character or a pattern of characters (See section 2.3.2. note when using a keyboard, the user will input a single character or pattern of characters).
	
	Claim 48 is a system claim substantially corresponding to the method of claim 35 and is thus rejected for the same reasons as set forth in the rejection of claim 35.

	Claims 52 and 54 are non-transitory computer-readable medium claims substantially corresponding to the method of claims 31 and 35 and are thus rejected for the same reasons as set forth in the rejection of claims 31 and 35.


	










Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 16, 2022